Petition for Writ of Mandamus Dismissed and Opinion filed April 3, 2003








Petition for Writ of Mandamus Dismissed and Opinion
filed April 3, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00327-CV
____________
 
IN RE DAIMLERCHRYSLER CORPORATION, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 21, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  Relator sought to
obtain a ruling by the trial court on relator=s motion to dismiss for forum non conveniens.  On March
24, 2003, the trial court denied relator=s motion, rendering relator=s request for mandamus relief moot.  On March 25, 2003, relator
advised this court by letter that it wished to withdraw its petition.  
We dismiss relator=s petition for writ of mandamus.
PER CURIAM
 
 
Petition Denied
and Opinion filed April 3, 2003.
Panel consists of
Justices Anderson, Seymore, and Guzman.